 Case 1:18-cr-00457-AJT Document 300 Filed 07/11/19 Page 1 of 3 PageID# 3314



                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            EASTERN DISTRICT OF VIRGINIA

                                       Alexandria Division


UNITED STATES OF AMERICA                     )
                                             )
               v.                            )         Criminal No. 1:18-CR-457 (AJT)
                                             )
BIJAN RAFIEKIAN, et al.                      )
                                             )
                      Defendants.            )


                    GOVERNMENT’S FIRST AMENDED WITNESS LIST

       In addition to the witnesses listed in the government’s witness listed dated July 10, 2019
(Dkt. 298) the following witnesses should also be included:

       1.      Michael G. Flynn
       2.      Suthahar Nadarajah
                                                       Respectfully submitted,

                                                       G. ZACHARY TERWILLIGER
                                                       UNITED STATES ATTORNEY


                /s/                              By:                /s/
 Evan N. Turgeon                                       John T. Gibbs
 Trial Attorney                                        Virginia Bar No. 40380
 Counterintelligence                                   James P. Gillis
    and Export Control Section                         Virginia Bar No. 65055
 National Security Division                            Assistant United States Attorneys
 United States Department of Justice                   S. Katie Sweeten
 950 Pennsylvania Ave., NW                             Special Assistant United States Attorney
 Washington, DC 20530                                  The Justin W. Williams
 (202) 353-0176                                            United States Attorney=s Office
 Evan.Turgeon@usdoj.gov                                2100 Jamieson Avenue
                                                       Alexandria, VA 22314
                                                       (703) 299-3700
                                                       (703) 299-3982 (fax)
                                                       John.Gibbs@usdoj.gov
                                                       James.P.Gillis@usdoj.gov




                                                 1
 Case 1:18-cr-00457-AJT Document 300 Filed 07/11/19 Page 2 of 3 PageID# 3315



                                     CERTIFICATE OF SERVICE

       I hereby certify that on July 11, 2019, I electronically filed the foregoing using the

CM/ECF system, which will send a notification of such filing to counsel of record.

                                              Respectfully submitted,


                                                     /s/
                                              John T. Gibbs
                                              Assistant United States Attorney




                                                 2
Case 1:18-cr-00457-AJT Document 300 Filed 07/11/19 Page 3 of 3 PageID# 3316




                                     3
